Citation Nr: 1042198	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-35 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to February 
1970.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a March 2009 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction of the case was 
subsequently transferred to the RO in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The Veteran did not serve in-country in the Republic of 
Vietnam.  

2.  The medical evidence of record does not show that the 
Veteran's currently diagnosed diabetes mellitus, type II, is 
related to his military service.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in, or aggravated 
by, active military service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's November 2006 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess 
requirements, the RO's November 2006 letter provided the Veteran 
with notice of what type of information and evidence was needed 
to establish disability ratings, as well as notice of the type of 
evidence necessary to establish an effective date.  Accordingly, 
with this letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his VA and private medical 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board is aware that, in at his September 2010 hearing, the 
Veteran testified that diabetes was first diagnosed in 1996 at 
the VA Medical Center in Tampa, Florida.  Also, a report of a 
June 2009 VA comprehensive physical examination indicates that 
the Veteran's diabetes was first diagnosed in 1998.  However, the 
earliest VA treatment records associated with the claims folder 
are dated in January 2000.  Nevertheless, the Board finds that a 
remand is not required to obtain VA treatment records dating back 
to as early as 1996.  Importantly, the Veteran has not alleged 
that such records contain any medial nexus opinion relating the 
Veteran's diabetes to military service.  Further, these records 
would not show that the Veteran's diabetes was diagnosed during 
his military service or within a year following his military 
discharge in 1970.  [Indeed, as previously stated herein, and as 
will be discussed in further detail in the following decision, 
medical evidence of record indicates that the Veteran's diabetes 
mellitus was first diagnosed in 1998.]  

VA is not required to assist a claimant in obtaining identified 
records "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(a)(2).  Accordingly, there is no prejudice to the Veteran 
in not obtaining such records and the lack of the VA treatment 
records in this case is harmless.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran are to be avoided).

Further, the Board finds that a VA examination is not required in 
this matter.  There is simply no competent evidence of record 
suggesting a link between the Veteran's current diabetes 
mellitus, type II, and his military service, and no continuity of 
symptomatology has been shown.  The Veteran's service treatment 
records, as well as his post service treatment records for over 
25 years following his military discharge, are completely silent 
as to any complaints or diagnosis of diabetes mellitus or any 
elevated readings of blood sugar.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).  Further, the Veteran has testified that 
his diabetes was first diagnosed in 1996 (almost 26 years after 
his separation from service), and medical evidence of record does 
not reflect a diagnosis of diabetes before 1998.  Thus, a VA 
medical examination addressing the etiology of this condition is 
not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that, after the issuance of the 
last supplemental statement of the case in February 2010, a 
report of a VA audiological examination conducted in March 2010 
was associated with the Veteran's claims folder.  Clearly, this 
additional document pertains to a disability not currently at 
issue.  As the report does not address the Veteran's diabetes 
mellitus, the Board finds that the document is not relevant to 
the current appeal.  Thus, a remand to accord the agency of 
original jurisdiction an opportunity to readjudicate the 
Veteran's service connection claim in light of this additional 
evidence is not necessary.  

There is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case.  Thus, any such failure, if it has 
occurred, is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Analysis

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for certain chronic diseases, including diabetes 
mellitus, will be presumed if they are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for specific diseases, including 
diabetes mellitus, type II, may be presumed if a veteran served 
on the land mass of the Republic of Vietnam during the Vietnam 
War.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(e).  Moreover, veterans who served on active duty on the 
land mass of the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. 
§ 3.307(a)(6)(iii).

The Veteran claims that he was exposed to Agent Orange while 
serving aboard USS PARICUTIN offshore from Vietnam.  He asserted 
that his ship was in close proximity to the land in Vietnam and 
that he showered in the rain aboard his ship.

Service personnel records show that the Veteran served on the USS 
PARICUTIN during September 1966 to May 1968.  There is no 
evidence that the USS PARICUTIN ever came to port or had members 
disembark on the shore of Vietnam.  The Veteran does not contend 
that he ever served on land in Vietnam.  In fact, he has 
specifically denied in-country service.  At his September 2010 
hearing before the Board, the Veteran testified that "[w]e were 
never docked in Vietnam.  We were off the coast, where we could 
see land from the ship, and we also could hear a lot of - at 
times, we could hear gunfire and so forth, but we never docked in 
Vietnam itself."  As the Veteran did not serve on the land mass 
of the Republic of Vietnam, he is not entitled to the presumption 
that he was exposed to an herbicide agent during service.  See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Further, there is no competent evidence showing that the Veteran 
was exposed to Agent Orange, and the National Personnel Records 
Center (NPRC) has no record of the Veteran's exposure to 
herbicides, during his military service aboard USS PARICUTIN.  In 
November 2006, the NPRC reported that it could not determine 
whether the Veteran had in-country service in Vietnam although he 
served aboard USS PARICUTIN AE-18 which was in the official 
waters of the Republic of Vietnam on many occasions during period 
from September 1966 through May 1968.  In this regard, the Board 
reiterates that the Veteran himself has denied leaving his ship 
to step onto the landmass of Vietnam.  

Also, in May 2009, the U.S. Army and Joint Services Records 
Research Center (JSRRC) reported that, after reviewing numerous 
official military documents, ships histories, deck logs, and 
other sources of information related to Navy and Coast Guard 
ships and the use of tactical herbicide agent, such as Agent 
Orange, during the Vietnam Era, it found no evidence indicating 
that the Navy or Coast Guard ships transported tactical 
herbicides from the United States to the Republic of Vietnam or 
that ships operating off the coast of Vietnam used, stored, 
tested, or transported tactical herbicides.  Additionally, the 
JSRRC could not document or verify that a shipboard veteran was 
exposed to tactical herbicides based on contact with aircraft 
that flew over Vietnam or equipment that was used in Vietnam.  

Consequently, and based on this evidentiary posture, the Board 
concludes that the Veteran was not exposed to Agent Orange as a 
result of his military service.  Accordingly, service connection 
for diabetes mellitus, type II, is not warranted on a presumptive 
basis based on Agent Orange exposure.

Notwithstanding the foregoing, the Federal Circuit has determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 
(1984), does not preclude a Veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of 
Appeals for Veterans Claims (Court) has specifically held that 
the provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In the present case, the Veteran's service treatment records are 
negative for any diagnosis, or finding, of diabetes.  These 
documents do not reflect any elevated blood sugar readings.

According to post-service medical records, a January 2000 VA 
treatment report noted the Veteran's history of diabetes.  The 
assessment was noninsulin-dependent diabetes.  

A September 2006 VA treatment record stated that the Veteran's 
diabetes mellitus was well controlled, with diabetic diet, Accu 
checks, and insulin per sliding scale.  

At a June 2009 VA comprehensive physical examination, the Veteran 
reported a history of diabetes mellitus, which he felt was 
secondary to Agent Orange exposure.  (The Veteran expressed his 
belief that he was exposed to Agent Orange because he was 
stationed very near to the land mass of Vietnam.)  The June 2009 
report indicates that the Veteran's diabetes was first diagnosed 
in 1998 and that he was currently taking medications.  

This evidence clearly shows that the Veteran has been diagnosed 
with diabetes mellitus, type II, since the mid-to late 1990s.  As 
previously noted herein, the Veteran testified at the September 
2010 hearing that he was initially diagnosed with diabetes 
mellitus, type II, in 1996.  The report of the June 2009 VA 
comprehensive physical examination shows that his diabetes 
mellitus was first diagnosed in 1998.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).

The Board finds, however, that continuity of symptomatology 
associated with the Veteran's diabetes has not been shown.  The 
Veteran service treatment records do not show elevated blood 
sugar readings, and the Veteran concedes that he was not 
diagnosed with diabetes mellitus, type II, until 1996, 
approximately 26 years after separation from active duty.  And, 
as noted herein, medical evidence of record does not show a 
diagnosis of diabetes until 1998.  

This expansive period without complaints or treatment is evidence 
that there has not been a continuity of symptomatology, and it 
weighs heavily against the claim herein.  See Mense, 1 Vet. App. 
at 356 (holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back disorder).  

Moreover, there is no medical evidence of record linking the 
Veteran's current diabetes mellitus, type II, to his military 
service.  To the extent that the Veteran asserts that his 
currently diagnosed diabetes mellitus, type II, is related to his 
military service, to include Agent Orange exposure, the Board 
finds such assertion not competent.  In this case, medical 
causation involves questions that are beyond the range of common 
experience and common knowledge and require the special knowledge 
and experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that his 
currently diagnosed diabetes is related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); but cf. Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009) (finding that, in certain 
circumstances, lay evidence may be competent to establish a 
medical etiology).  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
diabetes mellitus, type II, either on a direct or presumptive 
basis.  In reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

Service connection for diabetes mellitus, type II, to include as 
due to exposure to herbicides, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


